Citation Nr: 0829420	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar affective disorder/atypical 
depression.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1, 1977 to June 
24, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2002 and December 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, denying service connection 
for an acquired psychiatric disorder.  

In May 2005, the veteran testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.  The veteran was scheduled for a 
videoconference hearing before a Veterans Law Judge, 
scheduled for April 21, 2006; however, since the veteran did 
not report to the scheduled hearing, the request is 
considered withdrawn.  38 C.F.R. § 20.704 (2007).

In a June 2006 decision, the Board denied the claim at issue, 
that is, service connection for an acquired psychiatric 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2007 Order, the Court vacated the Board's decision and 
remanded this appeal for further development consistent with 
instructions in an April 2007 Joint Motion for Remand (Joint 
Remand).  Specifically, the Court vacated and remanded the 
Board's decision because the Board (1) failed to review and 
discuss the veteran's relevant medical history including the 
recent diagnoses of bipolar disorder; and also (2) failed to 
consider potentially applicable regulation, 38 C.F.R. § 
4.125(b), in its conclusion that the appellant was not 
entitled to service connection for an acquired psychiatric 
disorder.   

In view of the Court's instructions, in October 2007, the 
Board remanded the appeal to the RO for a VA examination and 
opinion, additional VA notice, and for the procurement of any 
additional medical evidence the veteran identifies.  The case 
has now returned to the Board for appellate review.  


Regrettably, the Board again must remand the claim at issue 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for still further development and 
consideration.

REMAND

Before addressing the merits of the acquired psychiatric 
disorder claim, the Board finds that additional development 
of the evidence is required.

A brief description of the evidence of records is as follows:  
As to his service treatment records (STRs), the veteran's 
entrance examination report does not reflect any psychiatric 
disorder; however, he was diagnosed with Tourette's syndrome 
on June 13, 1977, twelve days after entering active duty.  On 
June 16, 1977, discharge proceedings were initiated due to 
his lack of motivation and self discipline, and his lack of 
desire to become an effective soldier.  He was officially 
discharged on June 24, 1977, under the provisions of 
paragraph 5-39, AR 635-200.  In his discharge documents, he 
indicated he did not want a separation examination.  His 
service personnel records (SPRs) note that he was a very 
"unstable individual" on June 13, 1977.  An SPR dated on 
June 8, 1977 noted that the veteran admitted to seeing a 
psychiatrist prior to service.  However, in his August 2002 
notice of disagreement, the veteran clarified this was only 
for marriage counseling.  

Post-service, the first medical evidence of complaints or 
treatment for mental health problems is from 1997, 
approximately 20 years after discharge from service.  These 
records reflect that the veteran has had several diagnoses 
for his mental disorder.  Specifically, a July 1997 private 
medical record shows a diagnosis of adjustment disorder with 
depressed mood.  Private medical records from August 1997 
reflect a diagnosis of bipolar affective disorder and a 
diagnosis of atypical depression. The veteran has been 
receiving Social Security Administration (SSA) disability 
compensation since August 1, 1997 due to his mental illness, 
diagnosed as bipolar disorder at that time.  A March 2002 
private medical record shows a diagnosis of bipolar disorder.  
VA treatment records from October and December 2002, July 
2003, and May 2004 reflect diagnoses of bipolar and 
delusional/psychotic disorders, anxiety disorder with cluster 
personality features, and personality disorders and 
narcissistic personality.  In a May 2004 VA psychological 
assessment given in order to clarify his diagnosis, the 
examiner diagnosed the appellant with a personality disorder 
NOS, with narcissistic, histrionic and dependent features.  
The examiner further stated that the results of testing did 
not support the presence of bipolar affective disorder or any 
psychotic process.  However, an April 2005 VA treatment 
record reflects a diagnosis of bipolar disorder, hypomanic, 
and personality disorder, not otherwise specified.  The March 
2008 VA examiner also diagnosed the veteran with a mixed 
bipolar disorder.  A medical opinion received from the 
veteran's attorney by M. H. Stein, M.D., indicates a 
diagnosis of bipolar illness related to service.  

Additional development of this claim is required.  First, the 
veteran's VA treatment records on file only date to April 
2005, over three years ago, from the VA Medical Center (VAMC) 
in Gainesville, Florida.  So if he has since received 
additional relevant treatment, these records should be 
obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  

Second, this case also must be returned to the AOJ (agency of 
original jurisdiction) for compliance with the Board's 
prior, October 2007, remand directives.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (indicating the veteran is 
entitled to this as a matter of law).  

In this regard, the Board requested in instruction #3 of the 
October 2007 remand for the AOJ to do the following: 

... the AOJ should make arrangements for 
the appellant to be afforded a 
psychiatric examination, by a 
psychiatrist, to ascertain the current 
diagnosis of the appellant's mental 
disorder, and whether the appellant's 
current mental disorder is 
etiologically related to his active 
duty.  All indicated tests or studies 
deemed necessary for accurate 
assessments should be done. The claims 
file, the Joint Remand, this remand and 
treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection 
with the examination, and the report 
should so indicate.

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) the current diagnosis of the 
appellant's mental disorder, (2) an 
explanation of whether the change in 
diagnoses throughout the appeal period 
represents a progression of the prior 
diagnoses, correction of an error in 
the prior diagnoses, or development of 
a new and separate condition and (3) 
whether it is at least as likely as not 
(50 percent or more probability) that 
the appellant's current mental disorder 
is etiologically related to his active 
duty.  The veteran served on active 
duty from June 1, 1977 to June 24, 
1977.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

In response to this request, a VA mental health examination 
was conducted in March 2008 to determine the nature and 
etiology of the veteran's mental disorder.  However, the 
examination and subsequent addendum to the examination are 
flawed in several respects, such that there is insufficient 
compliance with the Board's remand instructions.  In 
particular, the VA mental health examination was not 
conducted by a specialist psychiatrist, as requested, but 
rather by a physician assistant.  In addition, the VA 
physician assistant did not provide any reasons and bases for 
his determination that the veteran's current bipolar disorder 
is not related to service.  The failure of the physician to 
provide a basis for his/her opinion affects the weight or 
credibility of the evidence.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).

Further, although a clarifying addendum was obtained in the 
same month from a VA psychiatrist, this VA psychiatrist did 
not indicate whether he reviewed the claims file before 
offering his opinion, and stunningly enough, there is no 
indication this VA psychiatrist even examined the veteran 
prior to offering his opinion.  Furthermore, the VA 
psychiatrist incorrectly stated that the veteran was 
diagnosed and treated for bipolar disorder prior to his 
enlistment into service.  Yet there is no evidence in the 
claims file of a diagnosis of bipolar disorder prior to 
service; in fact, the veteran himself has maintained in his 
NOD and at the hearing that he was not diagnosed or treated 
for this disorder until 1997, some 20 years after discharge.  
A medical opinion based on an inaccurate factual premise has 
no probative value.  See generally Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Furthermore, the Board is not required to 
accept a medical opinion that is unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).         

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to ensure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's previous 
October 2007 remand directive insofar as providing a more 
adequate and thorough VA examination and opinion by a VA 
psychiatrist for the claim at issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran to ascertain where he 
has had any additional relevant treatment 
at a VA facility since April 2005.  Then 
obtain the records of any relevant 
medical treatment after April 2005, 
including records from the VA Medical 
Center (VAMC) in Gainesville, Florida.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.	Then schedule the veteran for a VA 
psychiatric examination, by a VA 
psychiatrist, to ascertain the current 
diagnosis of the veteran's mental 
disorder, and whether the veteran's 
current mental disorder is etiologically 
related to his active duty.  Once again, 
this examination and opinion must be 
completed by a VA psychiatrist only.  In 
addition, the examiner should be (if 
possible) a VA psychiatrist who has not 
previously examined the veteran.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The entire claims file, 
including the Joint Remand, the October 
2007 Board remand, this remand, and all 
treatment records must be made available 
to the examiner for review of the 
pertinent evidence in connection with the 
examination, and the report should so 
indicate.

     The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) the current diagnosis of the 
veteran's mental disorder, (2) an 
explanation of whether the change in 
diagnoses throughout the appeal period 
represents a progression of the prior 
diagnoses, correction of an error in the 
prior diagnoses, or development of a new 
and separate condition and (3) whether it 
is at least as likely as not (50 percent 
or more probability) that the veteran's 
current mental disorder is etiologically 
related to his active duty.  The veteran 
served on active duty from June 1, 1977 
to June 24, 1977.  

      The examiner should clearly outline 
the rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.	Then readjudicate the acquired 
psychiatric disorder claim in light of 
any additional development since the 
April 2008 supplemental statement of 
the case (SSOC).  If the claim is not 
granted to the veteran's satisfaction, 
send him and his attorney another SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  

The veteran need take no action unless otherwise notified; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that 


are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

